J-S17013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEROME J. HERNANDEZ                        :
                                               :
                       Appellant               :   No. 1626 EDA 2021

               Appeal from the PCRA Order Entered July 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010673-2016


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                                  FILED JUNE 17, 2022

       Jerome J. Hernandez appeals from the July 19, 2021 order denying his

petition pursuant to the Post-Conviction Relief Act (“PCRA”).          Appellant’s

counsel, Matthew Sullivan, Esquire, has filed an application to withdraw along

with a brief styled pursuant to Anders v. California, 386 U.S. 738 (1967)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).1                 We grant

counsel’s application to withdraw and we affirm.

       This Court has summarized the pertinent facts of this case, as follows:

       On November 2, 2016, around 1:20 AM, Police Officer Todd
       Walker received information through police radio that there was a
       person with a gun at 208 West Olney Avenue, a row home
       residence [located in Philadelphia, Pennsylvania]. Upon arriving
       on site[,] Sergeant Thomas Brown met up with Officer Walker and
____________________________________________


1 As discussed further infra, withdrawal by counsel in PCRA appeals is properly
governed by Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
J-S17013-22


     they spoke with [the complainant, Octavia Brown]. Ms. Brown
     explained that she had been involved in a verbal dispute with
     Appellant over a bullet dropping out of his pocket in front of her
     granddaughter.

     Prior to the date of the verbal dispute with Appellant, Ms. Brown
     had found a silver gun in the ceiling of the home. Ms. Brown asked
     her daughter why there was a gun in the house, since Ms. Brown
     does not believe in guns and does not allow guns in her home.
     Ms. Brown’s daughter told [her mother] that the gun belonged to
     Appellant. Ms. Brown became upset and hid the gun so her [five]-
     year-old granddaughter, Brianna, would not be able to grab it.

     On November 2, 2016, Ms. Brown realized that Appellant had
     another gun, in addition to the silver gun she had hidden, when a
     bullet dropped from his pocket and Brianna picked it up to return
     it to him. Ms. Brown noticed a black object, which she believed
     to be a gun, in Appellant’s hooded sweatshirt (“hoodie”) when he
     returned the fallen bullet to his hoodie pocket. Later that evening,
     after Appellant had been drinking beer, Ms. Brown told him that
     he needed to get the gun out of the house. Appellant responded
     that he wasn’t going anywhere. Ms. Brown waited until Appellant
     passed out from alcohol intoxication before she called the police.

     Upon their arrival at her home, Ms. Brown informed Officer Walker
     and Sergeant Brown that Appellant was drunk and in the
     basement of the residence. Officer Walker proceeded to the
     basement and saw a well-lit room towards the front of the
     basement. He entered the room and saw Appellant laying on the
     bed asleep. He also noticed a black handgun, a .357 Magnum
     revolver, around 2 inches away from Appellant’s waist, on his left
     side. After noticing the gun, Officer Walker proceeded to take the
     gun and remove the bullets from it with his bare hands. He
     secured the gun without gloves because he wanted to make it safe
     immediately since he did not know whether Appellant was
     dangerous. The use [by Officer Walker] of his bare hands
     contaminated the gun, making it unable to be tested for prints or
     DNA evidence.

     While Officer Walker secured the handgun, Sergeant Brown woke
     Appellant and proceeded to question him. Upon waking, Appellant
     appeared to be in an intoxicated stupor. Once Appellant was
     detained by Officer Walker, Sergeant Brown . . . discovered that


                                    -2-
J-S17013-22


       Appellant was ineligible to possess a firearm at the time of the
       incident.

Commonwealth           v.   Hernandez,         222   A.3d   827   (Pa.Super.   2019)

(unpublished memorandum at 1) (cleaned up).

       As a result of these events, Appellant was charged with person not to

possess firearms. Ultimately, a jury found Appellant guilty and the trial court

sentenced him to five to ten years of imprisonment. On direct appeal, this

Court affirmed Appellant’s judgment of sentence and the Pennsylvania

Supreme Court denied allowance of appeal. Id. (unpublished memorandum

at 5), appeal denied, 237 A.3d 392 (Pa. 2020). Appellant did not seek review

with the United States Supreme Court.

       On August 24, 2020, Appellant filed a timely, pro se PCRA petition.

Mario D’Adamo III, Esquire, was appointed to represent Appellant and an

amended petition was filed raising the following claims for relief: (1) that the

trial court lacked “subject matter and in personam jurisdiction” over Appellant

due to a violation of the corpus delicti rule; (2) ineffective assistance due to

trial counsel’s failure to object to a “forged” bill of information; and (3) that

Appellant’s sentence violated the principles of double jeopardy.2               See

Amended PCRA Petition, 2/8/21, at 4-8 (unpaginated).

____________________________________________


2 As this Court has held, “[a]mended petitions are required on first-time PCRA
cases and the PCRA court is only permitted to address issues raised in a
counseled petition.” Commonwealth v. Markowitz, 32 A.3d 706, 713 n.5
(Pa.Super. 2011); see also Commonwealth v. Johnson, 179 A.3d 1153,
(Footnote Continued Next Page)


                                           -3-
J-S17013-22


       Initially, the PCRA court filed notice of its intent to dismiss Appellant’s

PCRA petition without a hearing pursuant to Pa.R.Crim.P. 907, which

erroneously stated that Attorney D’Adamo was seeking to withdraw pursuant

to   Commonwealth           v.    Turner,      544   A.2d   927   (Pa.   1988)   and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). See

Notice, 5/25/21, at 1 (unpaginated).           Thereafter, the PCRA court filed an

amended notice that seemed to clarify that it had determined Appellant’s

claims lacked merit. See Amended Notice, 6/9/21, at 1 (unpaginated). No

response to this notice was forthcoming. On July 19, 2021, the PCRA court

entered an order denying Appellant’s amended PCRA petition and granting the

Commonwealth’s motion to dismiss.

       On August 3, 2021, Attorney Sullivan filed a timely notice of appeal on

Appellant’s behalf. The trial court filed an order directing Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).    See Order, 8/10/21, at 1 (unpaginated).           On August 24, 2021,

Attorney Sullivan filed notice of his intent to withdraw pursuant to Rule

1925(c)(4). See Pa.R.A.P. 1925(c)(4) (“If counsel intends to withdraw in a

criminal case . . . , counsel shall file of record and serve on the judge a


____________________________________________


1157 (Pa.Super. 2018) (holding that issues raised in an initial pro se PCRA
were not preserved “without any further explanation or elaboration upon the
legal validity of such claims”). Instantly, Attorney D’Adamo did not develop
or adopt any of the issues initially raised in Appellant’s pro se PCRA petition.
Accordingly, we will limit our review in this matter to the issues properly
preserved in Appellant’s amended PCRA petition. Id.

                                           -4-
J-S17013-22


statement of intent to withdraw in lieu of filing a [concise statement of errors

complained of on appeal].”). Due to the filing of a Rule 1925(c)(4) notice, the

PCRA court elected not to file an opinion pursuant to Rule 1925(a).         See

Response to Rule 1925(c)(4) Notice, 11/17/21, at 1 (citing Commonwealth

v. McBride, 957 A.2d 752, 758 (Pa.Super. 2008)). In this Court, Attorney

Sullivan has filed a brief and an application to withdraw as counsel styled

pursuant to Anders/Santiago.

      At the outset of our review, we note that this case does not implicate

the Anders/Santiago paradigm.        As this Court has observed, “[c]ounsel

petitioning to withdraw from PCRA representation must proceed not under

Anders but under [Turner/Finley].” Commonwealth v. Wrecks, 931 A.2d

717, 721 (Pa.Super. 2007). While these frameworks are “close cousins” there

are “significant differences” in the requirements of each standard.         As a

general matter, Anders/Santiago provides greater safeguards:

      Anders applies to direct appeals; Turner/Finley applies to PCRA
      cases. Anders counsel is not permitted to withdraw unless the
      appeal is wholly frivolous, but Turner/Finley counsel is permitted
      to do so if the case lacks merit, even if it is not so anemic as to
      be deemed wholly frivolous. Also, Anders counsel must not argue
      against the client’s interests while Turner/Finley counsel must
      do so, articulating why the client’s claims have no merit.

      The heightened protection afforded to Anders appellants as
      compared to Turner/Finley petitioners/appellants arises because
      the right to counsel on direct appeal and the right to the direct
      appeal itself are constitutional ones. By comparison, a first-time
      PCRA petitioner’s right to counsel is born of rule, namely
      Pa.R.Crim.P. 904(C), and that right does not spring from the
      federal or state constitutions.


                                     -5-
J-S17013-22


Wrecks, supra at 722 (cleaned up).

          However,     this    Court      has    determined    that   we   may   accept

Anders/Santiago submissions instead of Turner/Finley filings under these

circumstances.        See Commonwealth v. Widgins, 29 A.3d 816, 817 n.2

(Pa.Super. 2011) (“Because an Anders brief provides greater protection to a

defendant, this Court may accept an Anders brief in lieu of a Turner/Finley

letter.”). Accordingly, we will proceed to assess whether Attorney Sullivan’s

filings     satisfy   the     technical    requirements   of   Turner/Finley.      See

Commonwealth v. Muzzy, 141 A.3d 509, 510 (Pa.Super. 2016) (“Prior to

addressing the merits of the appeal, we must review counsel’s compliance

with the procedural requirements for withdrawing as counsel.”).

          Counsel seeking to withdraw from PCRA representation must:

          (1) detail the nature and extent of counsel’s review of the case;
          (2) list each issue the petitioner wishes to have reviewed; and (3)
          explain counsel’s reasoning for concluding that the petitioner’s
          issues are meritless. Counsel must also send a copy of the brief
          to the petitioner, along with a copy of the petition to withdraw,
          and inform the petitioner of the right to proceed pro se or to retain
          new counsel. If the brief meets these requirements, we then
          conduct an independent review of the petitioner’s issues.

Commonwealth v. Knecht, 219 A.3d 689, 691 (Pa.Super. 2019). As noted

above, Attorney Sullivan has filed a brief and application to withdraw.

Attached to the application is a letter dated February 2, 2022, which is

addressed to Appellant and informs him that Attorney Sullivan has determined

that his appeal is frivolous and advising him of his rights to retain replacement

counsel, proceed pro se, and/or to raise any additional points with this Court

                                                -6-
J-S17013-22


by filing a supplemental brief. See Application to Withdraw, 2/2/22, at Exhibit

1.   This letter indicates that copies of the relevant documents were also

included in the mailing. The brief filed by Attorney Sullivan recites the factual

and procedural history of the case, while identifying and discussing all of the

issues raised in Appellant’s amended PCRA petition.

      Based on the foregoing, we conclude that Attorney Sullivan has

complied with the procedural requirements of Turner/Finley. Therefore, we

will proceed with an independent review of the issues. As noted above, there

were four issues raised in Appellant’s amended PCRA petition: (1) the trial

court’s alleged lack of jurisdiction pursuant to corpus delicti; (2) trial counsel’s

failure to object to an allegedly defective bill of information; and (3) an alleged

violation of double jeopardy.     See Amended PCRA Petition, 2/8/21, at 4-8

(unpaginated). We will consider these issues seriatim.

      The first issue concerns the trial court’s jurisdiction and the rule of

corpus delicti. Id. at 4 (“[Appellant] also claims a lack of corpus delicti to

establish the jurisdiction of the trial court.”). This line of argument grossly

mischaracterizes the venerable concept of corpus delicti, which is principally

a rule of evidence as opposed to jurisdiction.         See Commonwealth v.

Harper, 230 A.3d 1231, 1240 (Pa.Super. 2020) (“The corpus delicti rule

involves the admissibility of evidence[.]”). Specifically, the rule “places the

burden on the prosecution to establish that a crime has actually occurred

before a confession or admission of the accused connecting him to the crime


                                       -7-
J-S17013-22


can be admitted.” Id. Reviewing the certified transcripts in this case, we can

find no confession or admission from Appellant that was advanced by the

Commonwealth at trial. See N.T. Trial I, 11/21/17, at 1-112. Consequently,

there is no issue concerning corpus delicti in this matter.

      Moreover, this Court has previously held that corpus delicti is satisfied

in the context of gun ownership cases where testimony establishes the

existence of a firearm in a communal area of a home. See Commonwealth

v. Murray, 174 A.3d 1147, 1154 (Pa.Super. 2017). Thus, even if the rule of

corpus delicti were implicated in this case, it would not provide the grounds

for relief. Finally, it is well-established that “all courts of common pleas have

statewide subject matter jurisdiction in cases arising under the Crimes Code.”

Commonwealth v. Bethea, 828 A.2d 1066, 1074 (Pa. 2003); see also 42

Pa.C.S. § 931(a); 18 Pa.C.S. § 102. Thus, we agree this claim is meritless.

      The second relevant claim discussed in Attorney Sullivan’s brief

concerns trial counsel’s failure to object to allegedly erroneous bills of

information.   See Amended PCRA Petition, 2/8/21, at 6 (“[Appellant] is

entitled to an evidentiary hearing to establish that trial counsel failed to object

to the legality and propriety of the bills of information[.]”). Since this claim is

framed as one concerning effective assistance of counsel, Appellant must

satisfy the three-part inquiry that Pennsylvania courts have “refined” from

Strickland v. Washington, 466 U.S. 668 (1984) and Commonwealth v.

Pierce, 527 A.2d 973 (Pa. 1987) by showing that: (1) his underlying claim is


                                       -8-
J-S17013-22


of arguable merit; (2) counsel had no reasonable basis for his action or

inaction; and (3) the petitioner suffered actual prejudice as a result.

Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa.Super. 2018). If a claim

fails under “any required element of the Strickland/Pierce test, the court

may dismiss the claim on that basis.” Id.

     The content of bills of information is governed by Pennsylvania Rule of

Criminal Procedure 560 (“Information: Filing, Contents, Function), which

provides as follows with respect to the format and contents of this document:

     (A) After the defendant has been held for court following a
     preliminary hearing or an indictment, the attorney for the
     Commonwealth shall proceed by preparing an information and
     filing it with the court of common pleas.

     (B) The information shall be signed by the attorney for the
     Commonwealth and shall be valid and sufficient in law if it
     contains:

        (1) a caption showing that the prosecution is carried on in
        the name of and by the authority of the Commonwealth of
        Pennsylvania;

        (2) the name of the defendant, or if the defendant is
        unknown, a description of the defendant as nearly as may
        be;

        (3) the date when the offense is alleged to have been
        committed if the precise date is known, and the day of the
        week if it is an essential element of the offense charged,
        provided that if the precise date is not known or if the
        offense is a continuing one, an allegation that it was
        committed on or about any date within the period fixed by
        the statute of limitations shall be sufficient;

        (4) the county where the offense is alleged to have been
        committed;


                                    -9-
J-S17013-22


         (5) a plain and concise statement of the essential elements
         of the offense substantially the same as or cognate to the
         offense alleged in the complaint;

         (6) a concluding statement that “all of which is against the
         Act of Assembly and the peace and dignity of the
         Commonwealth”; and

         (7) a certification that the information complies with the
         provisions of the Case Records Public Access Policy of the
         Unified   Judicial   System     of  Pennsylvania regarding
         confidential information and documents.

      (C) The information shall contain the official or customary citation
      of the statute and section thereof, or other provision of law that
      the defendant is alleged therein to have violated; but the omission
      of or error in such citation shall not affect the validity or sufficiency
      of the information.

      (D) In all court cases tried on an information, the issues at trial
      shall be defined by such information.

Pa.R.Crim.P. 560(A)-(D).

      In pertinent part, Appellant’s amended PCRA petition did not identify

any specific errors or omissions in the information filed by the Commonwealth

in this case. To the contrary, our review indicates that the instant information

comports with the requirements of Rule 560 in all relevant aspects. Compare

Information, 11/21/2016, at 1 with Pa.R.Crim.P. 560(A)-(D). Accordingly,

this claim of ineffectiveness lacks arguable merit under Strickland/Pierce

and, thus, we concur in Attorney Sullivan’s conclusion that it is meritless.

      The third and final issue we review pertains to the principles of double

jeopardy embodied in the United States and Pennsylvania Constitutions. See

U.S. CONST., amend. V (“[S]tating no person shall “be subject for the same


                                       - 10 -
J-S17013-22


offence to be twice put in jeopardy of life or limb”); PA. CONST., art. 1, § 10

(“[N]o person shall, for the same offense, be twice put in jeopardy of life or

limb[.]”). Specifically, Appellant’s amended PCRA petition baldly asserts that

the trial court violated these provisions by imposing a criminal sentence in this

matter.    See Amended PCRA Petition, 2/8/21, at 4 (“[Appellant] further

asserts that his constitutional protection against double jeopardy was violated

by the sentenced [sic] imposed by the trial court.”).

      It is entirely unclear upon what basis Appellant advanced this claim for

relief, as there is no evident violation of double jeopardy in this case. The

only possible issue in this matter seems to revolve around Appellant’s prior

conviction for person not to possess a firearm in 2003 in a completely different

set of circumstances. Attorney Sullivan’s explanation as to the lack of merit

of this claim is apt: “It goes without saying that [Appellant’s] separate

conviction for a completely distinct act, committed well over a decade before

the crime in this case, did not merge with his sentence for this current crime

simply because they happened to violate the same criminal statute.” Anders

brief at 10. Thus, we concur in counsel’s conclusion that this issue lacks merit.

      Order affirmed. Petition to withdraw filed by Matthew Sullivan, Esquire,

granted.




                                     - 11 -
J-S17013-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2022




                          - 12 -